Detailed Office Action
	The communication dated 8/13/2020 has been entered and fully considered. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: in lines 3/4, add “the” before “tooling sleeve”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing system in claims 1, 15, and 19, and guiding elements in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 15, and 19 have the limitation of "biasing system". The Examiner interprets this under 35 USC 112(f) because (A) the claim uses a generic place holder (i.e. system), (B) the term "system" is modified by the functional language "biasing", and (C) the term "system" is not modified by sufficient structure for performing the function of biasing in the claim body. The Examiner interprets "biasing system" as a guide bar or a seal bar {[0062] in the instant specification} and equivalent thereof. 
Claim 4 have the limitation of "guiding elements". The Examiner interprets this under 35 USC 112(f) because (A) the claim uses a generic place holder (i.e. elements), (B) the term "elements" is modified by the functional language "guiding", and (C) the term "elements" is not modified by sufficient structure for performing the function of guiding in the claim body. The Examiner interprets "guiding elements" as a pin with rounded edges, a roller, or a wheel {[0066]} and equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the flexible flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent on claim 17 and is rejected as well.
Claim 18 in lines 2 and 3 recites that the hinge point is stationary with respect to the continuous compression molding machine. Claim 18 is dependent on claim 17 and 15. Claim 17 recites that the hinge point is part of the thermoplastic composite charge and claim 15 recites that the thermoplastic composite charge moves in the molding machine. The hinge point cannot both be stationary and moving. As such this claim is indefinite and rejected. For the purpose of examination, the Examiner replaces the “hinge point” in claim 18 with “transition section”. 
Claim 20 in lines 9 and 10 recites that the hinge point is stationary with respect to the continuous compression molding machine. Claim 20 is dependent on claim 19. Claim 20 in lines 5 and 6 recites that the hinge point is part of the thermoplastic composite charge and claim 19 recites that the thermoplastic composite charge moves in the molding machine. The hinge point cannot both be stationary and moving. As such this claim is indefinite and rejected. For the purpose of examination, the Examiner replaces the “hinge point” in claim 20 with “transition section”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAVIN (US 5,192,383), hereinafter CAVIN, as evidenced by WHITING (US 3,836,425), hereinafter WHITING.
Regarding claim 1, CAVIN teaches an apparatus that reads on the applicant claim of A continuous compression molding machine {[abstract], [col 6, lines 32-34] note the teaching on the pressure in the die thus a compressing molding}, comprising: 
a tooling die extending through a heating zone and a cooling zone {[abstract] note the teaching that the die has a heating die (i.e. heating zone) followed by a cooling die (i.e. cooling zone)}; 
a tooling sleeve corresponding to the tooling die {[col 3, lines 52-57] note the teaching on the sleeve and protective skin}, 
the tooling sleeve to form a thermoplastic composite part from a thermoplastic composite charge when the tooling sleeve, together with the thermoplastic composite charge, is moved with respect to the tooling die through the heating zone and the cooling zone {[abstract] note the teaching on moving the composite material, [col 3, lines 52-57] note the that the protective skin move with the product, [col 3, lines 60-61] not the teaching on turning into liquid or melting indicating the part or charge can be thermoplastic since thermoplastic also liquefies, [col 3, lines 58-60] note the teaching on "Tevlar", the Examiner notes that as evidenced by the referenced patent or WHITING, the composite part is thermoplastic: see [claim 1] of WHITING}; 
and a biasing system configured to hold the thermoplastic composite charge at a first angle within at least a portion of the heating zone {[col 6, lines 36-37] note the teaching on using liners, [col 6, lines 58-64] note that liners are interpreted as the biasing system, also note that the teaching that an angle in the liner might be made at 93° (the first angle in the heating zone) to accommodate spring back in the material to give a finished angle of 90°}, 
and to hold the thermoplastic composite charge at a second angle within at least a portion of the cooling zone, as the tooling sleeve moves through the heating zone and the cooling zone together with the thermoplastic composite charge, wherein the first angle is different from the second angle {regarding moving together see analysis above, [col 7, lines 1-3] note the teaching on the detail of a cooling die C that  is shown in FIG. 8 wherein the left side die component 186 is illustrated which includes a die 188 (90 degree angle is seen in this figure), [col 6, lines 62-64] note the teaching to accommodate spring back in the material to give a finished angle of 90° (the finished angle 90 is different from 93 in the heating zone and is in the cooling stage or the finishing stage)}.
Regarding claim 2, CAVIN teaches an apparatus that reads on the applicant claim of further comprising: a transition section in at least one of the heating zone or the cooling zone in which a transition from the first angle to the second angle occurs {[col 6, lines 61-64], [FIG. 1] see the transition region between heating die H to cooling die C, part of the transition region is located in one of the dies}.
Regarding claim 3, CAVIN teaches an apparatus that reads on the applicant claim of wherein the biasing system comprises: a guide bar that holds the tooling sleeve at the second angle in the cooling zone, such that the thermoplastic composite charge is at the second angle {[col 6, lines 58-61] note the liners are the biasing system and equivalent of guide bar, see 112(f) interpretation above, [col 7, lines 1-3], [col 6, lines 62-64] note the second angle and is in the cooling zone or finishing stage)}.
Regarding claim 4, CAVIN teaches an apparatus that reads on the applicant claim of wherein the guide bar comprises: an elongate member; and guiding elements that apply pressure to the tooling sleeve such that the tooling sleeve is at the second angle {[col 6, lines 33-35] note the side pressure is on the tooling sleeve and guide bar or liner, thus it applied pressure, [col 6, lines 36-37] note that liners are the guide bar and extend across the die thus elongated, [col 6, lines 9-12] and [FIG. 6]: note that element 134 is the guiding element putting pressure, note that the liner or sleeve impart angle as detailed in claim 1}.
Regarding claim 6, CAVIN teaches an apparatus that reads on the applicant claim of wherein the tooling die is at the second angle in the cooling zone {[col 7, lines 1-3], [col 6, lines 62-64], [col 6, lines 36-37] note that all of the dies are covered with liners indicating the liner angle is also transferred to the die, thus the die acquires the angle that the liner impart on}.
Regarding claim 7, CAVIN teaches an apparatus that reads on the applicant claim of wherein the biasing system comprises: a seal bar that holds the tooling sleeve at the first angle in the heating zone {[col 3, line 61-64] note the protective skin attached to the liner, part of the bias system (see 112(f) interpretation above), note the teaching on keeping the material from leaking out onto the dies and stays on the product through the remainder of its manufacture (thus the seal function)}.
Regarding claim 11, CAVIN teaches an apparatus that reads on the applicant claim of wherein the tooling sleeve is at the first angle without being biased {[col 6, lines 63-65] note the teaching that any changes in the angles of liner can be made (i.e. in the heating zone), the Examiner interprets this as an angel of 90 degree can be made that matches the die, thus no biasing is performed in the method of CAVIN}.
Additionally, the Examiner notes that as stated in the instant claim 1, the apparatus has the tooling sleeve present when biasing is performed or not. Also, as shown in FIG. 8, the sleeve, when biasing system is not engaged, assumes a 90 degree angle.
Regarding claims 12 and 14, CAVIN teaches an apparatus that reads on the applicant claim of wherein the thermoplastic composite charge has a flange that is held at the first angle in the heating zone, and at the second angle in the cooling zone (claim 12), wherein the thermoplastic composite part is selected from at least one of a beam, an I-beam, a T-beam, a control surface, a stringer, a stiffener, or a part with a shape having angular features (claim 14) {see claim 1 above for the first and second angles in the heating and cooling zones, respectively, [col 7, lines 42-45], [FIG. 6] note the flanges of I-beam M are biased by liner 178 by its flange}.
Regarding claim 13, CAVIN teaches an apparatus that reads on the applicant claim of wherein the tooling sleeve is comprised of a material that is selected based on a temperature in the heating zone and an ability to return to an original shape after being held at the second angle {[col 3, lines 52-57] note that as discussed in claim 1 analysis the skin remain on the product thus returned to the original angle in the cooling zone}.
Regarding claim 15, CAVIN teaches an apparatus that reads on the applicant claim of A continuous compression molding machine {[abstract], [col 6, lines 32-34] note the teaching on the pressure in the die thus a compressing molding} comprising: 
a heating zone; a cooling zone; a tooling die extending through the heating zone and the cooling zone, the tooling die including a transition section {[abstract] note the teaching that the die has a heating die (i.e. heating zone) followed by a cooling die (i.e. cooling zone), [col 6, lines 61-64], [FIG. 1] see the transition region between heating die H to cooling die C, part of the transition region is located in one of the dies}; 
a tooling sleeve corresponding to the tooling die for forming a thermoplastic composite part from a thermoplastic composite charge having a flexible portion when the tooling sleeve together with the thermoplastic composite charge is moved with respect to the tooling die through the heating zone and the cooling zone {[col 3, lines 52-57] note the teaching on the sleeve and protective skin, [abstract] note the teaching on moving the composite material, [col 3, lines 52-57] note the that the protective skin moves with the product, [col 3, lines 60-61] not the teaching on turning into liquid or melting indicating the part or charge can be thermoplastic since thermoplastic also liquefies, [col 3, lines 58-60] note the teaching on "Tevlar", the Examiner notes that as evidenced by the referenced patent or WHITING, the composite part is thermoplastic: see [claim 1] of WHITING, thus flexible, [col 7, lines 42-45], [FIG. 6] note the flanges of I-beam M are biased by liner 178 by its flange that is the flexible portion since it springs back as discussed under claim 1 analysis above}; 
and a biasing system configured to hold the flexible portion of the thermoplastic composite charge at a first angle before the transition section zone {[col 6, lines 36-37] note the teaching on using liners, [col 6, lines 58-64] note that liners are interpreted as the biasing system, also note that the teaching that an angle in the liner might be made at 93° (the first angle in the heating zone) to accommodate spring back in the material to give a finished angle of 90°, note that as discussed above transition section is between heating and cooling zones},
and hold the flexible portion of the thermoplastic composite charge at a second angle after the transition section as the tooling sleeve moves through the heating zone and the cooling zone together with the thermoplastic composite charge, wherein the first angle is different from the second angle {regarding moving together see analysis above, [col 7, lines 1-3] note the teaching on the detail of a cooling die C that  is shown in FIG. 8 wherein the left side die component 186 is illustrated which includes a die 188 (90 degree angle is seen in this figure), [col 6, lines 62-64] note the teaching to accommodate spring back in the material to give a finished angle of 90° (the finished angle 90 is different from 93 in the heating zone and is in the cooling stage or the finishing stage)}.
Regarding claim 16, CAVIN teaches an apparatus that reads on the applicant claim of wherein the biasing system comprises at least one of a guide bar, springs, or a seal bar {[col 6, lines 58-61] note the liners are the biasing system and equivalent of guide bar, see 112(f) interpretations, [col 3, line 61-64] note the protective skin attached to the liner, part of the bias system (see 112(f) interpretations), note the teaching on keeping the material from leaking out onto the dies and stays on the product through the remainder of its manufacture (thus the seal function)}.
Regarding claim 17, CAVIN teaches an apparatus that reads on the applicant claim of wherein the biasing system provides a hinge point in the flexible flange of the thermoplastic composite charge to enable spring back compensation to reduce residual stresses that develop during processing {[col 7, lines 42-45] note where the flange meets the web is the hinge point, [FIG. 6] note the flanges of I-beam M are biased by liner 178 by its flange that is the flexible portion since it springs back as discussed under claim 1 analysis above}.
Regarding the limitation of “reduce residual stresses that develop during processing”, The Examiner notes that this limitation simply expresses the intended result of spring back step {see MPEP 2111.04 (I)}. 
As CAVIN is performing the same spring back as the instant invention {[col 6, lines 58-65]}, it is the Examiner's position reduction of residual stress in the angle of the thermoplastic charge that is developed during the process will occur. Notably, the Applicant's specification does not specify any additional steps that is needed to reduce this stress. If applying the same spring back step does not inherently result in the reduction of stress in the angles of the charge, then a question of scope of enablement and/or omitting essential method limitation can be brought for this claim.
Regarding claim 19, CAVIN teaches an apparatus that reads on the applicant claim of A continuous compression molding machine {[abstract], [col 6, lines 32-34] note the teaching on the pressure in the die thus a compressing molding} comprising: 
a heating zone; a cooling zone; a tooling die extending through the heating zone and the cooling zone, the tooling die including a transition section {[abstract] note the teaching that the die has a heating die (i.e. heating zone) followed by a cooling die (i.e. cooling zone), [col 6, lines 61-64], [FIG. 1] see the transition region between heating die H to cooling die C, part of the transition region is located in one of the dies}; 
a tooling sleeve corresponding to the tooling die for forming a thermoplastic composite part from a thermoplastic composite charge having a flexible flange when the tooling sleeve together with the thermoplastic composite charge is moved with respect to the tooling die through the heating zone and the cooling zone {[col 3, lines 52-57] note the teaching on the sleeve and protective skin, [abstract] note the teaching on moving the composite material, [col 3, lines 52-57] note the that the protective skin moves with the product, [col 3, lines 60-61] not the teaching on turning into liquid or melting indicating the part or charge can be thermoplastic since thermoplastic also liquefies, [col 3, lines 58-60] note the teaching on "Tevlar", the Examiner notes that as evidenced by the referenced patent or WHITING, the composite part is thermoplastic: see [claim 1] of WHITING, thus flexible, [col 7, lines 42-45], [FIG. 6] note the flanges of I-beam M are biased by liner 178 by its flange that is the flexible portion since it springs back as discussed under claim 1 analysis above}; 
and a biasing system configured to hold the flexible flange of the thermoplastic composite charge at a first angle before the transition section {[col 6, lines 36-37] note the teaching on using liners, [col 6, lines 58-64] note that liners are interpreted as the biasing system, also note that the teaching that an angle in the liner might be made at 93° (the first angle in the heating zone) to accommodate spring back in the material to give a finished angle of 90°, note that as discussed above transition section is between heating and cooling zones}
and hold the flexible flange of the thermoplastic composite charge at a second angle after the transition section as the tooling sleeve moves through the heating zone and the cooling zone together with the thermoplastic composite charge, wherein the first angle is different from the second angle {regarding moving together see analysis above, [col 7, lines 1-3] note the teaching on the detail of a cooling die C that  is shown in FIG. 8 wherein the left side die component 186 is illustrated which includes a die 188 (90 degree angle is seen in this figure), [col 6, lines 62-64] note the teaching to accommodate spring back in the material to give a finished angle of 90° (the finished angle 90 is different from 93 in the heating zone and is in the cooling stage or the finishing stage)}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CAVIN.
Regarding claim 10, CAVIN teaches all the limitations of claim 1 as discussed above. CAVIN further teaches an apparatus that reads on the applicant claim of wherein the tooling die is an upper tooling die, and the tooling sleeve is a first tooling sleeve; and wherein the continuous compression molding machine further comprises: a lower tooling die extending through the heating zone and the cooling zone; and a second tooling sleeve corresponding to the lower tooling die {[col 5, lines 27-30] note the teaching that the Heating die H includes a lower platen 54 attached to the upper surface of reciprocal table T and Lower die component 56 is attached to lower platen (indicating the die having a upper and a lower portions or component that constitute the die), [FIG. 6] As seen both the upper and lower die are equipped with their own tooling sleeve or line (178 and 180), thus first and second sleeve is disclosed by CAVIN}.
Regarding the remainder limitation of claim 10 “the second tooling sleeve to form the thermoplastic composite part from the thermoplastic composite charge when the thermoplastic composite charge is moved with respect to the lower tooling die through the heating zone and the cooling zone; wherein the first tooling sleeve and the second tooling sleeve are configured to hold portions of the thermoplastic composite charge at a group of first angles within the heating zone and hold the portions of the thermoplastic composite charge at a group of second angles within the cooling zone as the first tooling sleeve and the second tooling sleeve move through the heating zone and the cooling zone with the thermoplastic composite charge”.
CAVIN teaches the first and second tooling die/sleeve and biasing system across the length of the structural member or the I-beam as detailed in above. The remainder limitations of instant claims 10 disclose the application of the sleeve and biasing system to plurality portions of the thermoplastic charge or part (thus groups of angles). It is the Examiner interpretation that discrete sections across the length of the part are engaged with their own respective discrete tooling/biasing system. CAVIN does not teach these discrete sections. 
At the effective filing date of the instant claim, it would have been prima facie obvious to one of ordinary skill in the art to divide the tooling sleeve/biasing systems into discrete separate structures, since it has been held that constructing formerly integral structure into discrete sections involves only routine skill in the art. 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) 
One would have been motivated to have made the elements separable in case of a long member or I-beam. In this case, one will have more control over the molding of such a long structure by being able to accurately control the angle of the flanges in discrete parts with manageable sleeve and biasing system sizes.
Allowable Subject Matter
Claims 5, 8, 9, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748